
	
		III
		110th CONGRESS
		1st Session
		S. RES. 263
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in State of Iowa v. Chester Guinn, Brian David Terrell, Dixie
		  Jenness Webb, Kathleen McQuillen, and Elton Lloyd Davis.
	
	
		Whereas, in the cases of State of Iowa v. Chester Guinn
			 (SMAC288541), Brian David Terrell (SMAC288544), Dixie Jenness Webb
			 (SMAC288545), Kathleen McQuillen (SMAC288543), and Elton Lloyd Davis
			 (SMAC288539), pending in Iowa District Court for Polk County in Des Moines,
			 Iowa, testimony has been requested from Robert Renaud and Janice Goode,
			 employees in the office of Senator Chuck Grassley;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent employees of the Senate with respect
			 to any subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Robert Renaud and Janice Goode,
			 are authorized to testify in the cases of State of Iowa v. Chester Guinn, Brian
			 David Terrell, Dixie Jenness Webb, Kathleen McQuillen, and Elton Lloyd Davis,
			 except concerning matters for which a privilege should be asserted.
		2.The Senate Legal Counsel is authorized
			 to represent Robert Renaud and Janice Goode in the actions referenced in
			 section one of this resolution.
		
